              Case 1:19-cv-01387-SAB Document 38 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   ADAM J. NELSON,                                     Case No. 1:19-cv-01387-SAB

10                  Plaintiff,                           ORDER REQUIRING DEFENDANT TO
                                                         FILE AN OPPOSITION OR STATEMENT
11           v.                                          OF NON-OPPOSITION TO PLAINTIFF’S
                                                         MOTION FOR NUNC PRO TUNC
12   COMMISSIONER OF SOCIAL SECURITY,                    EXTENSION OF TIME TO FILE AN
                                                         APPEAL
13                  Defendant.
                                                         SEVEN-DAY DEADLINE
14

15          On October 3, 2019, Plaintiff Adam J. Nelson (“Plaintiff”) filed this action seeking

16 judicial review of a final decision of the Commissioner of Social Security (“Commissioner” or

17 “Defendant”) denying his application for disability benefits pursuant to the Social Security Act.

18 On October 6, 2020, an order was filed denying Plaintiff’s Social Security appeal and entering

19 judgment in favor of the Commissioner and against Plaintiff. (ECF Nos. 27, 28.) On October
20 12, 2020, Plaintiff filed a motion for a thirty-day extension of time to file objections to findings

21 and recommendations and an amended motion to file objections to findings and

22 recommendations. (ECF Nos. 29, 30.) The motion was denied as there were no findings and

23 recommendations pending. (ECF No. 31.)

24          On October 15, 2020, Plaintiff filed a motion for a thirty day extension of time to file a

25 notice of appeal which was granted. (ECF Nos. 32, 33.) Plaintiff filed his notice of appeal on

26 December 9, 2020. (ECF No. 34.) On January 28, 2021, Plaintiff filed a motion for a three day
27 nunc pro tunc extension of time due to filing his notice of appeal late. (ECF No. 36.) Plaintiff is

28 seeking a nunc pro tunc extension of time due to a calendaring error claiming that it would be


                                                     1
              Case 1:19-cv-01387-SAB Document 38 Filed 01/28/21 Page 2 of 2


 1 excusable neglect.

 2          The Local Rules of the Eastern District of California provides that a party shall file an

 3 opposition or statement of non-opposition to a motion filed by the opposing party. L.R. 230(c).

 4          Accordingly, Defendant is HEREBY ORDERED to file an opposition or statement of

 5 non-opposition to Plaintiff’s motion for a nunc pro tunc extension of time within seven (7) days

 6 of the date of entry of this order.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      January 28, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
